Russell, C. J.,
dissenting. Considering that the contract by which the mother of the plaintiff “surrendered, relinquished, and turned over the sole service, control, and company of petitioner” to her putative father “during petitioner’s minority,” with a further agreement not to prosecute a bastardy warrant against him, I can not agree that the plaintiff had no other remedy than a suit for the recovery of damages for breach of the contract. There is nothing in the record to indicate that the mother of petitioner did not fulfill her obligation under the contract alleged. The petitioner, being a minor, was incompetent to make a contract, and it is alleged that she left the home of her foster father under compulsion. In these circumstances, and in view of the further fact, as alleged in the petition, that the contract between the mother of the child and her putative father, conveying to him the custody, service, and control of the minor, properly extended no further than during the minority of this child, the judgment sustaining the general demurrer was error and should be reversed.